DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II: Claims 22-28 in the reply filed on June 2, 2021 is acknowledged.  The traversal is on the ground(s) that the machine and cartridge are not related as an apparatus and a product made by the apparatus.  Applicant also argues that the recitations of Claim 22 are contained in Claim 16 and alleges that the search for all claims should be substantially co-extensive and contends that the situation does not present a serious search burden and that no process claims are pending.  This is not found persuasive because Examiner maintains the basis of restriction as enumerated in the restriction requirement mailed April 6, 2021.  Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus as claimed can be used with a materially different product such as a sealed flexible cartridge comprising a sealed pouch having an expandable main compartment wherein the main compartment contains freeze dried fruit or vegetable .
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 22-28 is provided below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2021 was filed after the mailing date of the restriction requirement on April 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  It is noted that the foreign reference documents and non-patent literature listed on the IDS submitted on June 2, 2021 were all furnished with the parent application 14/433,904, which has been published as Ezaz-Nikpay et al. US 10,849,455.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-25 and 27 are objected to because of the following informalities:
Claim 22 recites the limitation “the main compartment” in line 3.  It appears the claim should recite “the expandable main compartment” in order to maintain consistency with “an expandable main compartment” recited in lines 1-2.
Claim 22 recites the limitation “freeze-dried fruit and/or vegetable ingredients and/or freeze dried fruit and/or vegetable juice” in lines 3-4.  It appears one of the instances of the phrase “freeze dried fruit” should be deleted since reciting “freeze-dried fruit” twice is redundant.
Claim 22 recites the limitation “the cartridge” in line 6.  It appears the claim should recite “the sealed flexible cartridge” in order to maintain consistency with “A sealed flexible cartridge” recited in line 1.
Claim 23 recites the limitation “the main compartment” in line 1.  It appears the claim should recite “the expandable main compartment” in order to maintain consistency with “an expandable main compartment” recited in Claim 22, lines 1-2.
Claim 24 recites the limitation “the main compartment” in line 2.  It appears the claim should recite “the expandable main compartment” in order to maintain consistency with “an expandable main compartment” recited in Claim 22, lines 1-2.
Claim 25 recites the limitation “the main compartment” in line 1.  It appears the claim should recite “the expandable
Claim 25 recites the limitation “the cartridge” in line 3.  It appears the claim should recite “the sealed flexible cartridge” in order to maintain consistency with “A sealed flexible cartridge” recited in Claim 22, line 1.
Claim 27 recites the limitation “the main compartment” in line 1.  It appears the claim should recite “the expandable main compartment” in order to maintain consistency with “an expandable main compartment” recited in Claim 22, lines 1-2.
Claim 27 recites the limitation “each provided with a separate inlet section” in line 2.  It appears the claim should recite “each ingredient compartment provided with a separate inlet section” in order to directly refer to the structure that the term “each” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “major surfaces” in line 3.  It is unknown what the term “major” means in the context of the claims.
Claim 22 recites the limitation “freeze-dried fruit or vegetable juice” in line 4.  The term “juice” is defined as the liquid obtained from fruit or vegetables, which is in direct contradiction with freeze-dried fruit.  It is unclear if the fruit is freeze-dried or if the fruit is in liquid form.
Claim 22 recites the limitation “an internally facing surface” in lines 5-6.  It is unclear what structure “an internally facing surface” is associated with.
Claim 22 recites the limitation “the machine” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the machine” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the kneading system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the beverage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the filter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 24 and 27-28 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin et al. US 2014/0287104 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
Regarding Claim 22, Austin et al. discloses a sealed flexible cartridge (capsule 50) comprising a sealed pouch having a main compartment (beverage preparation chamber 51) and inlet (area adjacent nozzle) (‘104, Paragraph [0055]) and outlet sections (central outlet gap of intermediate seam 52) that merge with the expandable main compartment (beverage preparation chamber 51).  The capsule is made of at least one flexible wall (‘104, Paragraph [0017]), reads on the main compartment being expandable.  The expandable main compartment (beverage preparation chamber 51) 
Austin et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of the major surfaces being ridged, corrugated or dimpled on at least an internally facing surface.
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Austin et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients used in the flexible cartridge of Austin et al. and use freeze-dried fruit as taught by Peterson et al. or fruit juice as taught by MacMahon et al. based upon the particular type of beverage desired to be made by a particular consumer.  Peterson et al. teaches that freeze-dried fruit was a known and conventional beverage ingredients used in beverage capsules.  Similarly, MacMahon et al. teaches that fruit juice was a known and conventional beverage ingredient used in beverage capsules.
Further regarding Claim 22, Austin et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Austin et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of Austin et al. to have at last one major surface being corrugated on at least one internally facing surface since Beaulieu et al. teaches that it was known and conventional to construct the sidewall of a flexible cartridge with corrugations.
Further regarding Claim 22, the limitations “wherein the cartridge is adapted for use in the machine of claim 16” are seen to be recitations regarding the intended use of the “sealed flexible cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Austin et al. modified with Peterson et al., MacMahon et al., and Beaulieu et al. 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Austin et al. modified with Peterson et al., MacMahon et al., and Beaulieu et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Austin et al. discloses using the sealed flexible cartridge in a beverage preparation machine to make the beverage (‘104, Paragraph [0059]).
Regarding Claim 23, Austin et al. discloses the expandable main compartment (beverage preparation chamber 51) comprising a compressible foam filter (filter element 53) adjacent the outlet section (central outlet gap of intermediate seam 52) (‘104, FIG. 5) (‘104, Paragraphs [0047] and [0066]).
Further regarding Claim 23, the limitations “and adapted to be acted on by the kneading system of the machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 22 provided above.
Regarding Claim 24, Austin et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the expandable main compartment (beverage preparation chamber 51) (‘104, FIG. 5) (‘104, Paragraphs [0055] and [0073]).
Regarding Claim 25, Austin et al. discloses the expandable main compartment (beverage preparation chamber 51) comprising a permeable wall (at central outlet gap of intermediate seam 52) (‘104, FIG. 5) (‘104, Paragraph [0066]).
Regarding Claim 26, Austin et al. discloses a separately sealed compartment (beverage collecting/conditioning chamber 54) disposed in the outlet section downstream of the filter (‘104, FIG. 5) (‘104, Paragraph [0066]).
Further regarding Claim 26, the limitations “to house additional ingredients” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 22 provided above.  The beverage collecting/conditioning chamber 54 is capable of housing additional ingredients.
Claims 22, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seward et al. US 4,886,674 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
It is noted that this first set of rejections using modified Seward et al. utilizes an interpretation of the expandable main compartment being read on only the compartment disposed above web 8.
Regarding Claim 22, Seward et al. discloses a sealed flexible cartridge comprising a sealed pouch having an expandable main chamber (compartment disposed above web 8) and inlet (area adjacent nozzle) and outlet sections (area adjacent coarse web 8) that merge with the expandable main compartment.  The main 
Seward et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of the major surfaces being ridged, corrugated or dimpled on at least an internally facing surface.
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Seward et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients used in the flexible cartridge of Seward et al. and use freeze-dried fruit as taught by Peterson et al. or fruit juice as taught by MacMahon et al. based upon the particular type of beverage desired to be made by a particular consumer.  Peterson et al. teaches that freeze-dried fruit was a known and conventional beverage ingredients used in beverage capsules.  Similarly, MacMahon et al. teaches that fruit juice was a known and conventional beverage ingredient used in beverage capsules.
Further regarding Claim 22, Seward et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Seward et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of Seward et al. to have at last one major surface being corrugated on at least one internally facing surface since Beaulieu et al. teaches that it was known and conventional to construct the sidewall of a flexible cartridge with corrugations.
Further regarding Claim 22, the limitations “wherein the cartridge is adapted for use in the machine of claim 16” are seen to be recitations regarding the intended use of the “sealed flexible cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Seward et al. modified with Peterson et al., MacMahon et al., and Beaulieu et al. 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Seward et al. modified with Peterson et al., MacMahon et al., and Beaulieu et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 24, Seward et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the main compartment (‘674, FIG. 5) (‘674, Column 3, lines 54-58).
Regarding Claim 26, Seward et al. discloses a separately sealed compartment (compartment B) disposed in the outlet section downstream of the filter (‘674, FIG. 5) (‘674, Column 3, lines 46-66).
Further regarding Claim 26, the limitations “to house additional ingredients” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 22 provided above.  Nevertheless, Seward et al. explicitly teaches the separately sealed compartment (compartment B) housing additional ingredients (soup noodles) (‘674, Column 3, lines 46-66).
Claims 22, 24, and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seward et al. US 4,886,674 in view of Peterson et al. US 2011/0076361 (cited on Information Disclosure Statement filed June 2, 2021), MacMahon et al. US 2009/0311384 (cited on Information Disclosure Statement filed June 2, 2021), and Beaulieu et al. US 2010/0303964.
It is noted that this second set of rejections using modified Seward et al. utilizes an interpretation of the expandable main compartment being read on both the compartment disposed above web 8 as well as compartment B.
Regarding Claim 22, Seward et al. discloses a sealed flexible cartridge comprising a sealed pouch having an expandable main chamber (compartment disposed above web 8 in combination with compartment B) and inlet (area adjacent nozzle) and outlet sections (area adjacent coarse web 8) that merge with the expandable main compartment.  The main compartment has major surfaces on each side and contains food ingredients (ingredients 14) (‘674, FIG. 5) (‘674, Column 3, lines 46-66).
Seward et al. is silent regarding the expandable main compartment containing freeze dried fruit and/or vegetable ingredients and/or vegetable juice and at least one of the major surfaces being ridged, corrugated or dimpled on at least an internally facing surface.
Peterson et al. discloses a sealed flexible cartridge (‘361, Paragraph [0049]) comprising freeze-dried fruit (‘361, Paragraph [0050]).  MacMahon et al. discloses a sealed cartridge (pod) comprising fruit juice (‘384, Paragraphs [0001] and [0041]) wherein the cartridge (pod) is flexible (‘384, Paragraph [0015]).
Seward et al., Peterson et al., and MacMahon et al. are all directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage ingredients 
Further regarding Claim 22, Seward et al. modified with Peterson et al. and MacMahon et al. is silent regarding at least one of the major surfaces being ridged, corrugated, or dimpled on at least an internally facing surface.
Beaulieu et al. discloses a sealed flexible coffee capsule sachet (‘964, Paragraph [0051]) comprising a corrugated sidewall (‘964, Paragraph [0032]).
Both Seward et al. and Beaulieu et al. are directed towards the same field of endeavor of sealed flexible cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible beverage cartridge of Seward et al. to have at last one major surface being corrugated on at least one internally facing surface since Beaulieu et al. teaches that it was known and conventional to construct the sidewall of a flexible cartridge with corrugations.
Further regarding Claim 22, the limitations “wherein the cartridge is adapted for use in the machine of claim 16” are seen to be recitations regarding the intended use of the “sealed flexible cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Seward et al. modified with Peterson et al., MacMahon et al., and Beaulieu et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 24, Seward et al. discloses a non-return valve (nozzle) adjacent the inlet section to allow water to enter but not exit the main compartment (‘674, FIG. 5) (‘674, Column 3, lines 54-58).
Regarding Claims 27-28, Seward et al. discloses the main compartment being divided into multiple ingredient compartments (compartment disposed above web 8 in combination with compartment B) (‘674, FIG. 5).  The first compartment disposed above .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanc et al. US 5,755,149 discloses a sealed flexible cartridge (‘149, FIG. 2).
Fond et al. US 6,068,871 discloses a coffee capsule comprising corrugated sheets (‘871, FIGS. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERICSON M LACHICA/Examiner, Art Unit 1792